United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2372
                                   ___________

Edward Maurice Cooper, also known       *
as Hamid Abdul Wadud,                   *
                                        *
             Petitioner-Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Gothriel J. LaFleur, Commissioner       *
of Corrections, MN,                     * (UNPUBLISHED)
                                        *
             Respondent-Appellee.       *
                                   ___________

                             Submitted: February 14, 2001

                                  Filed: April 4, 2001
                                   ___________

Before RICHARD S. ARNOLD, LAY, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


      Edward Cooper was convicted of kidnaping and sexually assaulting a twelve-
year-old girl. Cooper has been deaf since childhood. His primary language is
American Sign Language (ASL), although he has a rudimentary knowledge of English.
Cooper alleges that his attorney, David Redburn, provided ineffective assistance of
counsel for two reasons. First, Redburn, who had no experience with deaf individuals,
only had an ASL interpreter present for three pre-trial meetings. These meetings
constituted approximately one-third of the total pre-trial meetings. Second, Cooper
argues that Redburn had a conflict of interest because the Government’s first witness--
the victim’s mother--was represented in a divorce by one of Redburn’s legal partners.

       Cooper’s petition for post-conviction relief was denied by the Minnesota courts.
See Cooper v. State, 565 N.W.2d 27 (Minn. Ct. App. 1997). Cooper then sought a
writ of habeas corpus under 28 U.S.C. § 2254(a) in federal district court, the Honorable
John R. Tunheim, presiding. The federal district court denied relief based in part on
the Magistrate Judge’s report and recommendation. We affirm the dismissal of the
petitioner’s habeas claim based upon the well-reasoned opinion of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-